DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first and the second axis are parallel to each other” in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
4.	Applicant is advised that should claim 18 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In regards to claim 2, the limitation “the first and the second axis are parallel to each other” is not enabled by the specification. Nowhere in the drawings does it show that the rotation axis of the first scanning mirror is parallel with the rotation axis of the second scanning mirror. All of the figures show the scanning mirrors (104, 204, 304, 404, 504, 704, 804) to be at an angle with respect to the polygon mirror (102, 202, 302, 502, 502, 702, 802), this angle is there so the light from the light source can be reflected to the polygon mirror and the returning light reflected from the polygon mirror is reflected from the scanning mirrors back to the light receivers (see fig. 1-5, 7 and 8). Also, noted in figure 7 the three dimensional view of one side shows the rotation axis of the scanning mirror, by using this rotation axis in the other figures it is unclear how the rotation axis of the first and second scanning mirrors are parallel to each other, it is unclear how the light would be guided to and from the light emitter/light receiver and polygon mirror. None of the figures show a configuration where the scanning mirrors have rotation axes that are parallel to each other. The specification does not clear up the drawing issues, because “parallel” or an equivalent language is only used once in the specification in paragraph 3.  Paragraph 3 is just a rehash of the claim language and does not explain how the figures show parallel axes for the two scanning mirrors. The closest figure is the bottom drawing in figure 1, but the description for this drawing is in paragraph 18 and this just describes a clockwise motion around the axis for second mirror (104b) and counter-clockwise motion around the axis for the first mirror (104a). The figure does appear to have the axes parallel to each other, but if these mirrors are place in the drawing above the angle of first mirror (104a) would be off and not properly reflect the emitted light toward the polygon mirror, the angle would be facing away from the light emitter. It is unclear to the Examiner how the rotation axis of the first and second scanning mirrors are parallel and how this would even function in the figures the Applicant has set forth. For examining purposes the claim will be understood as written. Please clarify.

7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claim 12, the limitation “wherein the polygonal mirror is a hexagonal mirror” in combination with the claim limitation “the polygonal mirror is a flat mirror with two sides” in claim 5 lacks a clear description in the specification and drawings. As of this office action the claim is dependent upon claim 9, which is dependent upon claim 7, 5 and 1. Since, claim 12 is dependent on claim 5, the limitation reads as a polygon mirror that is a flat mirror with two sides and a hexagonal mirror at the same time. This is not described in the specification. Please fix. For examining purposes the claims will be interpreted as using a hexagonal mirror instead of the two sided flat mirror. 

9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 5, 7-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 5 and 13, the limitation “the polygonal mirror is a flat mirror with two sides” is unclear. Mathematically a polygon is a two-dimensional shape with three straight sides or more, such as a triangle, square/rectangle, hexagon, etc. connected together. Definition of a polygon is a two dimensional geometric figure with a finite number of sides. The sides are straight light segments connected together to form vertexes/corners with an angle defined there-between. So a flat two sided mirror would not have a cross-section that is polygonal. Hexagonal mirror would have a cross-section of a hexagon, which is a polygon shape and therefore making the mirror a polygonal mirror. It is unclear to the Examiner how a polygonal mirror can be flat with two sides. When the language “flat” is used, it is intended to convey that a thickness of the object is negligible. Therefore, when a flat mirror with two sides is described it is not considered to have a polygonal shape. Please clarify. 
Claims 7-9 and 11-16 are rejected because of their dependency on claim 5 or 13. 
In regards to claim 8, the limitations “the first reflected laser beam”, “the first collection lens”, “the second reflected laser beam” and “the second collection lens” all lack antecedent basis. Nowhere in claims 5 and 1, in which claim 8 is dependent upon is there discussion of the first and second reflected laser beams or the first and second collection lenses. Claim 6 is where these limitations are noted, but since claim 8 is dependent on claim 5, the limitations lack antecedent basis. The claim will be understood as written and dependent upon claim 5 as written. 
In regards to claim 9, the limitations “the first collection lens” and “the second collection lens” lacks antecedent basis. Nowhere in claims 7, 5 and 1, in which claim 9 is dependent, is there discussion of a first and second collection lens. The collection lenses are mentioned in claim 6, which claim 9 is note dependent upon. The claim will be understood as written and dependent upon claim 7 as written. Also, the limitation “its” in lines 2 and 5 is unclear in the claim. The claim should state what element “its” refers to within the claim to keep the claim clear and concise. It appears “its” in lines 2 and 5 refers to the first and second collection lens. The limitation “its” should be replaced with the corresponding element of first and second collection lens for clarity. Please fix.
Claims 11-16 are rejected because of their dependency on claim 9.
In regards to claim 10, the limitation “each of the one or more vertically scanning mirrors configured to rotate about one or more axis, each of the one or more axis being in the same plane with each other” is unclear. The limitation is unclear because the claim notes one or more axis, so if there is only one axis of rotation for one vertical scanning mirror it does not make sense to say the one axis is in the same plane as itself. When there is only one axis there is no other axis to be in the same plane with. Please clarify. For examining purposes if there is only one axis it is inherently in the same plane as itself since there are no other axis to compare it to. 
In regards to claim 14, the limitation “a first collection lens” and “a second collection lens” was already mentioned in claim 9. It is unclear if there is another separate first and second collection lens. According to the specification there is only one first and one second collection lens. For examining purposes the first and second collection lens will be the same as the two collection lenses mentioned in claim 9, since this is the claim it is dependent upon. Please clarify. 
In regards to claims 18, 19 and 20, the claim is unclear because they is drawn to a method, yet dependent upon claim 16, which is an apparatus claim. It is unclear if the Applicant is trying to claim a method or an apparatus. It appears that claims 18-20 were supposed to be dependent upon method claim 17. For examining purposes the claims will be dependent upon claim 16 as noted. Please clarify. 
In regards to claim 19, the limitation “the polygon mirror a 2, 3, 4, 5, 6 or 7 sided mirror is unclear with respect to the claims in which it depends. Claim 19 is dependent upon claims 16, 13, 9, 7, 5 and 1. Both claims 5 and 13 describe the polygon mirror as already having 2 sides, but claim 19 seems to be broadening the scope. For examining purposes the claim will be understood in the limited manner of 2 sides, since it is dependent upon claims 5 and 13, which already define the polygon mirror. Please clarify. 

11.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

12.	Claims 13, 15 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 is being rejected because it does not further limit the subject matter of the claims upon which it depends. Claim 13 is dependent on claim 1, 5, 7 and 9. Claim 5 already stated the polygonal mirror is a flat mirror with two sides, therefore claim 13 does not further limit the claims in which it is dependent.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 15 and 16 are rejected because they are dependent upon claim 13. 
13.	Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 15 is being rejected because it does not further limit the subject matter of the claims upon which it depends. Claim 15 is dependent on claim 1, 5, 7, 9 and 13. Claim 7 already stated the first and second sets of intervening mirrors, therefore claim 15 does not further limit the claims in which it is dependent.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

15.	Claim(s) 1, 3, 4, 6, 10 and 17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hughes et al. (US 20190310351).
Re claim 1: Hughes teaches a system (fig. 1 and 4) comprising: two laser sources (110A and 110B) configured to generate a first laser beam and a second laser beam (see fig. 4, paragraph 6 and 63); a first vertically scanning mirror (60-1) configured to rotate about a first axis (see fig. 4); a second vertically scanning mirror (60-2) configured to rotate about a second axis (see fig. 4), wherein the first axis and second axis are in the same plane (see fig. 4, the first and second axis are the same plane of the page); and a polygonal mirror (80) configured to rotate around a third axis (see fig. 4), wherein the third axis (theta x) is orthogonal to each of the first axis and the second axis (theta y) (see fig. 4, the third axis theta x is orthogonal to the first and second axis theta y), wherein the first vertical scanning mirror (60-1) is configured to direct the first laser beam (beam from 110A) towards the polygonal mirror (80) and the second vertical scanning mirror (60-2) is configured to direct the second laser beam (beam from 110B) towards the polygonal mirror (80) (see fig. 4).
Re claim 3: Hughes teaches the system, wherein the first vertical scanning mirror (60-1) and the second vertical scanning mirror (60-20) are configured symmetrically on opposites sides of a design symmetry plane (see fig. 4).
Re claim 4: Hughes teaches the system, wherein the polygonal mirror (80) is a hexagonal mirror (paragraph 106, fig. 4).
Re claim 6: Hughes teaches the system, further comprising: a first collection lens (70 in 18C-1) configured to receive a first reflected laser beam from a target via the polygonal mirror (80) and the first vertically scanning mirror (60-1); and a second collection lens (70 in 18C-2) configured to receive a second reflected laser beam from the target via the polygonal mirror (80) and the second vertically scanning mirror (60-2) (see fig. 4 and fig. 1, fig. 1 shows the details of receiver 18, with lens 70 and light receiver 72 labels, which is seen in fig. 4).
Re claim 10: Hughes teaches a system (fig. 1 and 4) comprising: one or more laser sources (110A and 110B) configured to generate one or more laser beams (see fig. 4, paragraph 6 and 63); one or more vertically scanning mirrors (60-1, 60-2), each of the one or more vertically scanning mirrors (60-1, 60-2) configured to rotate about one or more axis (see fig. 4), each of the one or more axis being in the same plane with each other (see fig. 4, the first and second axis are the same plane of the page); and a polygonal mirror (80) configured to rotate around a polygonal mirror axis (theta x), wherein the polygonal mirror axis (theta x) is orthogonal to each of the one or more axis (theta y) of the vertically scanning mirrors (60-1, 60-2), wherein each of the one or more vertically scanning mirrors (60-1, 60-2) is configured to direct one of the one or more laser beams towards the polygonal mirror (80) (see fig. 4).
Re claim 17: Hughes teaches a method (fig. 1 and 4), comprising: generating a first laser beam and a second laser beam (see fig. 4, paragraph 6 and 63, beams from 110A and 110B); and projecting the first laser beam on a first vertically scanning mirror (60-1) configured to rotate about a first axis (see fig. 4); projecting the second laser beam on a second vertically scanning mirror (60-2) configured to rotate about a second axis (see fig. 4); and reflecting each of the first laser beam from the first vertically scanning mirror (60-1) and the second laser beam from the second vertically scanning mirror (60-2) towards a polygonal mirror (80) configured to rotate around a third axis, wherein the third axis (theta x) is orthogonal to each of the first axis and the second axis (theta y) (see fig. 4).

Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claim(s) 2, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US 20190310351).
Re claim 2: Hughes teaches the system in figure 4 (fig. 4) comprising the two laser sources (110A and 110B) configured to generate the first laser beam and the second laser beam (see fig. 4, paragraph 6 and 63); the first vertically scanning mirror (60-1) configured to rotate about the first axis (see fig. 4); the second vertically scanning mirror (60-2) configured to rotate about the second axis (see fig. 4), wherein the first axis and second axis are in the same plane (see fig. 4, the first and second axis are the same plane of the page), but does not specifically teach wherein the first axis and second axis are parallel to each other. Hughes in figure 7, 8, 10 and 11 teaches wherein a first axis (272 of 204-1) and second axis (272 of 204-2) are parallel to each other (paragraph 131, see fig. 7, 8, 10 and 11). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first and second axis of rotation of Hughes in figure 4 be parallel to each other as in Hughes figures 7, 8, 10 and 11 in order to ensure the first and second scanning mirror are rotating in similar symmetrical manner on either side of the polygon mirror providing for more efficient scanning of light to and from a scene.
Re claim 5: Hughes in figure 4 teaches wherein the polygonal mirror (80) is a hexagonal mirror (paragraph 106, fig. 4), but does not specifically teach wherein the polygonal mirror is a flat mirror with two sides. Hughes in figures 6, 7 and 8 teach wherein a polygonal mirror is a flat mirror with two sides (paragraph 119, the rotatable polygon mirror can be a flat substrate with reflective surfaces on the front and back sides). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a flat substrate with two reflective sides similar to Hughes in figure 6, 7 and 8 as the polygon mirror in Hughes figure 4 in order to reduce the size of the system where the rotatable mirror still reflects two separate light sources to a scene providing for a more compact design (MPEP 2144.04, IVB).
Re claim 8: Hughes in figure 4 as modified by Hughes in figure 7 and 8 teaches the system, further comprising: a first detector (Hughes figure 4 and 1, 72 in 18C-1) configured to detect the first reflected laser beam from the first collection lens (Hughes in figure 4 and 1, 70 in 18C-1); and a second detector (Hughes in figure 4 and 1, 72 in 18C-2) configured to detect the second reflected laser beam from the second collection lens (Hughes in figure 4 and 1, 70 in 18C-2).

18.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US 20190310351) in view of Tagashira (US 20090283666).
Re claim 7: Hughes in figure 4 as modified by Hughes in figure 6, 7 and 8 teaches the system, further comprising: a first intervening mirror (Hughes in figure 6, 7 and 8, element 208-1) configured to direct the first laser beam towards the first vertically scanning mirror (Hughes in figure 4, 6, 7 and 8, elements 60-1, 204-1); and a second intervening mirror (Hughes in figure 6, 7 and 8, element 208-2) configured to direct the second laser beam towards the second vertically scanning mirror (Hughes in figure 4, 6, 7 and 8, elements 60-2, 204-2), but does not specifically teach a first and second set of intervening mirrors. Tagashira teaches using a set of intervening mirrors (11, 12) configured to direct a laser beam towards a scanning mirror (2) (see fig. 1). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first and second intervening mirror of Hughes in figure 4 as modified by Hughes in figure 6, 7 and 8 use a set of intervening mirrors similar to Tagashira in order to place the laser to a different part of the system reducing the overall size of the system providing for a more compact design (MPEP 2144.04, VIC).

19.	Claim(s) 9, 11-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US 20190310351) as modified by Tagashira (US 20090283666) as applied to claim 7 above, and further in view of Yamashita et al. (US 20050168720).
Re claim 9: Hughes in figure 4 as modified by Hughes in figure 6, 7 and 8 and Tagashira teaches the first collection lens (Hughes in figure 4 and 1, 70 in 18C-1) configured to receive the first reflected laser beam from a target via the polygonal mirror (Hughes in figure 4 and 1, 80) and the first vertically scanning mirror (Hughes in figure 4 and 1, 60-1); and the second collection lens (Hughes in figure 4 and 1, 70 in 18C-2) configured to receive the second reflected laser beam from the target via the polygonal mirror (Hughes in figure 4 and 1, 80) and the second vertically scanning mirror (Hughes in figure 4 and 1, 60-2) (Hughes in figure 4 and 1, see fig. 4 and fig. 1, fig. 1 shows the details of receiver 18, with lens 70 and light receiver 72 labels, which is seen in fig. 4), but does not specifically teach the first collection lens is configured to pass the first laser beam substantially through its center; and the second collection lens is configured to pass the second laser beam substantially through its center. Yamashita teaches a collection lens (17) is configured to pass a laser beam (beam from laser 14) substantially through its center (see fig. 6). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first and second laser beam pass through the center of the respective first and second collection lens of Hughes in figure 4 as modified by Hughes in figure 6, 7 and 8 and Tagashira similar to the set up in Yamashita in order to place the laser to a different part of the system reducing the overall size of the system providing for a more compact design (MPEP 2144.04, VIC).
Re claim 11: Hughes in figure 4 as modified by Hughes in figure 6, 7 and 8, Tagashira and Yamashita teaches the system, wherein the first vertical scanning mirror (Hughes figure 4, 60-1) and the second vertical scanning mirror (Hughes figure 4, 60-20) are configured symmetrically on opposites sides of a design symmetry plane (Hughes figure 4, see fig. 4).
Re claim 12: Hughes in figure 4 as modified by Hughes in figure 6, 7 and 8, Tagashira and Yamashita teaches the system, wherein the polygonal mirror (80) is a hexagonal mirror (Hughes figure 4, paragraph 106, fig. 4).
Re claim 13: Hughes in figure 4 as modified by Hughes in figure 6, 7 and 8, Tagashira and Yamashita teaches wherein a polygonal mirror is a flat mirror with two sides (Hughes figure 6, 7 and 8, paragraph 119, the rotatable polygon mirror can be a flat substrate with reflective surfaces on the front and back sides). 
Re claim 14: Hughes in figure 4 as modified by Hughes in figure 6, 7 and 8, Tagashira and Yamashita teaches the system, further comprising: a first collection lens (Hughes in figure 4 and 1, 70 in 18C-1) configured to receive a first reflected laser beam from a target via the polygonal mirror (Hughes in figure 4 and 1, 80) and the first vertically scanning mirror (Hughes in figure 4 and 1, 60-1); and a second collection lens (Hughes in figure 4 and 1, 70 in 18C-2) configured to receive a second reflected laser beam from the target via the polygonal mirror (Hughes in figure 4 and 1, 80) and the second vertically scanning mirror (Hughes in figure 4 and 1, 60-2) (Hughes in figure 4 and 1, see fig. 4 and fig. 1, fig. 1 shows the details of receiver 18, with lens 70 and light receiver 72 labels, which is seen in fig. 4).
Re claim 15: Hughes in figure 4 as modified by Hughes in figure 6, 7 and 8, Tagashira and Yamashita teaches the system, further comprising: a first set intervening mirrors (Hughes in figure 6, 7 and 8, element 208-1, Tagashira, 11, 12, fig. 1) configured to direct the first laser beam towards the first vertically scanning mirror (Hughes in figure 4, 6, 7 and 8, elements 60-1, 204-1, Tagashira, 2, fig. 1); and a second set intervening mirrors (Hughes in figure 6, 7 and 8, element 208-2, Tagashira, 11, 12, fig. 1) configured to direct the second laser beam towards the second vertically scanning mirror (Hughes in figure 4, 6, 7 and 8, elements 60-2, 204-2, Tagashira, 2, fig. 1).
Re claim 16: Hughes in figure 4 as modified by Hughes in figure 7 and 8, Tagashira and Yamashita teaches the system, further comprising: a first detector (Hughes figure 4 and 1, 72 in 18C-1) configured to detect the first reflected laser beam from the first collection lens (Hughes in figure 4 and 1, 70 in 18C-1); and a second detector (Hughes in figure 4 and 1, 72 in 18C-2) configured to detect the second reflected laser beam from the second collection lens (Hughes in figure 4 and 1, 70 in 18C-2).
Re claims 18 and 20: Hughes in figure 4 as modified by Hughes in figure 7 and 8, Tagashira and Yamashita teaches the system, wherein the first vertical scanning mirror (Hughes in figure 4, 60-1) and the second vertical scanning mirror (Hughes in figure 4, 60-20) are configured symmetrically on opposites sides of the third axis (Hughes in figure 4, theta x, see fig. 4).
Re claim 19: Hughes in figure 4 as modified by Hughes in figure 6, 7 and 8, Tagashira and Yamashita teaches wherein a polygonal mirror a 2, 3, 4, 5, 6,or a 7 sided mirror (Hughes figure 6, 7 and 8, paragraph 119, the rotatable polygon mirror can be a flat substrate with reflective surfaces on the front and back sides, at least other side numbers can be used as well). 

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878